UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1628



LAURENT KONGADEMBOU,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-216-252)


Submitted:   January 26, 2005          Decided:     February 10, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Mary Jane Candaux, Senior Litigation Counsel, Anh-Thu P.
Mai, Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Laurent Kongadembou, a native and citizen of the Central

African Republic, petitions for review of an order of the Board of

Immigration Appeals (“Board”) affirming the immigration judge’s

order denying his applications for asylum, withholding of removal,

and protection under the Convention Against Torture.

            We lack jurisdiction to review the Board’s findings that

Kongadembou’s asylum application was untimely.                     See 8 U.S.C.

§ 1158(a)(3) (2000); Zaidi v. Ashcroft, 377 F.3d 678, 680-81 (7th

Cir. 2004) (collecting cases).           Given this jurisdictional bar, we

cannot review the underlying merits of Kongadembou’s asylum claim.

            While we lack jurisdiction to consider the denial of

Kongadembou’s asylum claim, we retain jurisdiction to consider the

denial of his request for withholding of removal.*                  See 8 C.F.R.

§ 1208.4(a) (2004).         “To qualify for withholding of removal, a

petitioner    must   show    that   he    faces    a    clear    probability    of

persecution because of his race, religion, nationality, membership

in a particular social group, or political opinion.”                Rusu v. INS,

296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v. Stevic, 467

U.S. 407, 430 (1984)).       A trier of fact who rejects an applicant’s

testimony    on   credibility   grounds     must       offer    specific,   cogent

reasons for doing so.        Figeroa v. INS, 886 F.2d 76, 78 (4th Cir.



     *
      Kongadembou does not challenge the denial of withholding
under the Convention Against Torture.

                                    - 2 -
1989).    This Court accords broad, though not unlimited, deference

to   credibility   findings      supported    by    substantial     evidence.

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).             We find the

Board’s   conclusion    that    Kongadembou   was    not   credible      to   be

supported by the evidence. Accordingly, Kongadembou’s challenge to

the denial of his application for withholding from removal must

fail.

            Accordingly, we deny Kongadembou’s petition for review.

We   dispense   with   oral    argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            PETITION DENIED




                                   - 3 -